 

Co tO “SD UT BR WH PFS

Me NM BM B&B BN ND BND ND BRD ea ea ea ee
Oo a7 DB OH FF WY YF DOD BO BO SIH A BR WwW BH KF OC

 

 

  

FILED

OCT 2 2 2019

CLERK, U.S. DISTRICT COUR
: T
SY UTHERN DISTRICT OF CALIFORMIA

 

 

DEPUTY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA Case No. 03-cr-00249-W
Plaintiff, JUDGMENT AND ORDER OF
DISMISSAL OF INDICTMENT AND
v. RECALL ARREST WARRANT
ELIO ARMANDO GAXIOLA-CASTRO,
Defendant.

 

Upon motion of the UNITED STATES OF AMERICA and good cause appearing,

IT IS HEREBY ORDERED that the Indictment in the above entitled case be
dismissed without prejudice, and the Arrest Warrant be recalled.

IT IS SO ORDERED.

DATED: October 38, 2019

Aa

f A}
HONORABVE THOMAS J. WHELAN
United States District Court Judge

 

 

 

 
